Mr. Justice Scholfield delivered the opinion of the Court: The appellant Owen, commenced this suit by bill of inter-pleader against the appellee and the appellant Saraeon, claiming that he had in his hands $114 which he had collected as an attorney at law, and which was claimed by each of them, and asking that the court decree to whom it belonged. Saracon answered, admitting the amount of money to be in the hands of Owen, as alleged in his bill, and claiming that it belonged to himself. Apel answered, admitting that Owen had collected and had in his hands the amount stated in his bill, but denying that this was the true amount, and that Saracon had any interest in it. He claimed that, instead of $114 only being in Owen’s hands, there were $500 in his hands, which he had collected, and which belonged to the respondent. Apel also filed a cross-bill, giving a history of the transaction, and charging, as in his answer, that Owen had in his hands some $500, instead of $114, which belonged to him; that Saracon had no interest in it, and praying that Owen be required to discover and make known the amount in his hands, and that the same be decreed to himself, after the payment of attorney’s fees due for its collection. Owen answered, denying that he held $500, but reasserting that the amount was $114, as stated in his bill. The court, after hearing the evidence, found that there was collected by Owen $528, of which he had already paid Apel $150; that he was entitled to retain $150 for his attorney fees; and decreed that he should pay the residue ($228), with interest thereon at the rate of six per cent per annum from September 18, 1871, to Apel, and that each party pay his own costs. It is insisted that the court below had no jurisdiction over the case made by the cross-bill, and that the decree is therefore unauthorized. The cross-bill was confined to the subject matter of the bill of interpleader, and it was necessary, to bring all the equities of the parties before the court. The court had jurisdiction of the parties and of the subject matter of the controversy. There was charged the betrayal of a trust, and it was necessary that discovery should be made and an account taken. Under the circumstances, we perceive no objection to the filing of the cross-bill. It is also insisted that the evidence does not sustain- the decree. The evidence clearly preponderates that Saracon absolutely sold and transferred the note to Apel on the 29th day of October, 1861, and that when it was placed in Owen’s hands for collection, and when collected, he had no interest in it whatever. If Owen was misled as to the ownership of the note, it was by trusting to Saracon’s word, and not from what was said or done by Apel. It is unnecessary to review the evidence; wTe are perfectly satisfied with the conclusion upon it to which the court below arrived. The allowance of interest was, under the circumstances, equitable. Saracon has no claim to be reimbursed for costs he may have paid. He was not requested by Apel to pay them, but, in what he did, was acting for himself, seeking to possess himself of that tvhich did not belong to him. The decree of the court below is affirmed. Deoree affirmed.